

EXHIBIT 10.1
AMENDMENT NO 1, dated as of May 6, 2020 (this “Amendment”), among NMI HOLDINGS,
INC., a Delaware corporation (the “Company”), NMI SERVICES, INC., a Delaware
corporation (the “Guarantor”), JPMORGAN CHASE BANK, N.A., as administrative
agent (the “Agent”) and the other Revolving Lenders party hereto, to the Credit
Agreement dated, as of May 24, 2018, among the Company, the several banks and
other financial institutions or entities from time to time party to the Credit
Agreement (the “Lenders”), and the Agent (as amended, modified and supplemented
from time to time prior to the date hereof, the “Credit Agreement”, and the
Credit Agreement, as amended by this Amendment, the “Amended Credit Agreement”).
Capitalized terms used and not otherwise defined herein shall have the meanings
assigned to such terms in the Credit Agreement.
WHEREAS, the Company and the Lenders party hereto, constituting the Required
Lenders, wish to obtain certain amendments to the Credit Agreement;
NOW, THEREFORE, in consideration of the premises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound hereby, agree as
follows:
Section 1. Amendments. Effective as of the Amendment No. 1 Effective Date (as
defined below) the Credit Agreement is hereby amended as follows:
(a) Section 1.01 of the Credit Agreement is amended by adding the following
definition in appropriate alphabetical order:
“Permitted Other First Priority Debt” means any secured Indebtedness (including
any Registered Equivalent Notes) incurred by the Company in the form of one or
more series of senior secured notes or loans; provided that (i) such
Indebtedness is secured by the Collateral on a pari passu basis (but without
regard to the control of remedies) with the Obligations and under security
documents substantially similar to the Security Documents and is not secured by
any property or assets of the Company or any Restricted Subsidiary other than
the Collateral, (ii) such Indebtedness is not at any time guaranteed by any
Subsidiaries other than Subsidiaries that are Obligors and the terms of such
guarantee shall, when taken as a whole, be not materially more favorable to the
secured parties in respect of such Indebtedness than the terms of the Secured
Guarantee, (iii) the holders of such Indebtedness (or their representative) and
the Agent shall be subject to intercreditor arrangements reasonably satisfactory
to the Agent, (iv) such Indebtedness has covenants, default and remedy
provisions and other terms and conditions (other than interest, fees, premiums,
funding discounts, or optional prepayment provisions) that are substantially
similar to, or, when taken as a whole, not materially more favorable to the
investors providing such Permitted Other First Priority Debt than those set
forth in this Agreement (except for covenants or other provisions applicable
only to periods after the Latest Maturity Date at the time such Indebtedness is
incurred).
(b) The definition of “Permitted Second Priority Refinancing Debt” in Section
1.01 of the Credit Agreement is amended by inserting “and Permitted Other First
Priority Debt” after each occurrence of “Permitted First Priority Refinancing
Debt” appearing in such definition;
        

--------------------------------------------------------------------------------

-2-
(c) Section 2.09(e)(iii) of the Credit Agreement is amended by inserting the
words “and/or Permitted Other First Priority Debt” after each occurrence of the
words “Permitted First Priority Refinancing Debt”
(d) Section 2.15(a) of the Credit Agreement is amended by deleting “in an
aggregate amount not in excess of $35,000,000 for all such increases” from
clause (A) thereof;
(e) Section 7.01(a)(i) of the Credit Agreement is amended by replacing the word
“and” appearing immediately before clause (B) thereof with “,” and adding the
following immediately at the end of such clause (B) “and (C) Permitted Other
First Priority Debt in an aggregate principal amount not to exceed at any time
outstanding $400,000,000 less the principal amount of Term Loans refinanced on
the Amendment No. 1 Effective Date”;
(f) Clause (i) of Section 7.02(u) of the Credit Agreement is amended by
inserting “and Permitted Other First Priority Debt (to the extent permitted by
Section 7.01(a)(i)(C))” immediately after the words “Permitted First Priority
Refinancing Debt” appearing therein; and
(g) Section 9.10(b) of the Credit Agreement is amended by inserting “, Permitted
Other First Priority Debt” immediately after the words “Permitted Refinancing
First Priority Debt” appearing therein.
(h) The Guarantee and Security Agreement is amended by inserting a new “Section
31” thereto, as follows:
Notwithstanding any provision to the contrary in this Agreement, in the event of
any conflict or inconsistency between the provisions of any intercreditor
arrangements entered into by the Agent in accordance with Section 9.10 of the
Credit Agreement and this Agreement, the provisions of such intercreditor
arrangements shall prevail.
Section 2.  Representations and Warranties, No Default. The Company hereby
represents and warrants that as of the Amendment No. 1 Effective Date, no
Default has occurred and is continuing and the representations and warranties of
the Company contained in Article 5 of the Credit Agreement or any other Loan
Document, or which are contained in any document furnished at any time under or
in connection therewith, (x) which are not qualified as to materiality shall be
true and correct in all material respects and (y) which are qualified as to
materiality shall be true and correct, in each case, on and as of the date of
this Amendment except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects, or true and correct, as the case may be, as of
such earlier date.
Section 3.  Effectiveness. Section 1 of this Amendment shall become effective on
the date (such date, if any, the “Amendment No. 1 Effective Date”) that the
following conditions have been satisfied:
(i) Execution of Amendment. The Agent shall have received executed signature
pages hereto from the Company, the Guarantor and Lenders constituting the
Required Lenders under the Credit Agreement (as of immediately prior to the
effectiveness of this Amendment) and the Agent;
(ii) Expenses. The Agent shall have received payment of all expenses required to
be paid or reimbursed under Section 10.04 of the Credit Agreement for which
invoices have been presented
        

--------------------------------------------------------------------------------

-3-
to Company within a reasonable period of time prior to the Amendment No. 1
Effective Date, in each case on or before the Amendment No. 1 Effective Date;
(iii) Officer’s Certificate. The Agent shall have received a certificate of a
Responsible Officer of the Company dated as of the Amendment No. 1 Effective
Date certifying that the representations and warranties of the Company contained
in Section 2 of this Amendment are true and correct; and
(iv) Term Loan Refinancing. The Term Loans shall have been paid in full.
Section 4. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
which when so executed and delivered shall be deemed to be an original, but all
of which when taken together shall constitute a single instrument. Delivery of
an executed counterpart of a signature page of this Amendment by facsimile or
any other electronic transmission shall be effective as delivery of a manually
executed counterpart hereof. The words “execution,” “signed,” “signature,” and
words of like import in this Amendment shall be deemed to include electronic
signatures or the keeping of electronic records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act.
Section 5. Governing Law; Jurisdiction; Consent to Service of Process; Waiver of
Jury Trial. The provisions set forth in Sections 10.15 and 10.16 of the Credit
Agreement are hereby incorporated mutatis mutandis with all references to the
“Agreement” therein being deemed references to this Amendment.
Section 6. Headings. The headings of this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.
Section 7. Effect of Amendment. Except as expressly set forth herein, (i) this
Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of or otherwise affect the rights and remedies of the Lenders or the
Agent, in each case under the Credit Agreement or any other Loan Document, and
(ii) shall not alter, modify, amend or in any way affect any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other provision of either such agreement or any other Loan
Document. This Amendment shall constitute a Loan Document for purposes of the
Credit Agreement and from and after the Amendment No. 1 Effective Date, all
references to the Credit Agreement in any Loan Document and all references in
the Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
import referring to the Credit Agreement, shall, unless expressly provided
otherwise, refer to the Amended Credit Agreement. Each Obligor hereby (i)
acknowledges all of the terms and conditions of this Amendment and confirms that
all of its obligations under the Loan Documents to which it is a party shall
continue to apply to the Credit Agreement as amended hereby, (ii) in the case of
the Guarantor, reaffirms, as of the date hereof, its guarantee of the Secured
Obligations under the Guarantee and Security Agreement and (iii) reaffirms its
grant of Liens on the Collateral (as defined in the Guarantee and Security
Agreement) to secure the Secured Obligations pursuant to the Guarantee and
Security Agreement.
[Signature pages follow]
        


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.
NMI HOLDINGS, INC., as Company






By: /s/ Adam Pollitzer   
Name: Adam Pollitzer
Title: Executive Vice President,
Chief Financial Officer & Treasurer


NMI SERVICES, INC., as a Subsidiary Guarantor


By: /s/ Adam Pollitzer    
Name: Adam Pollitzer
Title: Chief Financial Officer & Treasurer


[Signature Page to NMI Amendment No. 1] 

--------------------------------------------------------------------------------





JPMORGAN CHASE BANK, N.A.,
as Agent






By: /s/ Kristen M. Murphy    
Name: Kristen M. Murphy
Title: Vice President


JPMORGAN CHASE BANK, N.A.,
as a Lender








By: /s/ Kristen M. Murphy    
Name: Kristen M. Murphy
Title: Vice President




[Signature Page to NMI Amendment No. 1] 



--------------------------------------------------------------------------------



TRUIST BANK,
as a Lender






By: /s/ Mark Kelley     
Name: Mark Kelley
Title: Managing Director




[Signature Page to NMI Amendment No. 1] 



--------------------------------------------------------------------------------



ROYAL BANK OF CANADA,,
as a Lender






By: /s/ Kevin Bemben    
Name: Kevin Bemben
Title: Authorized Signatory




[Signature Page to NMI Amendment No. 1] 



--------------------------------------------------------------------------------



DEUTSCH BANK AG NEW YORK BRANCH,
as a Lender






By: /s/ Ming K Chu     
Name: Ming K Chu
Title: Director








By: /s/ Annie Chung    
Name: Annie Chung
Title: Director




[Signature Page to NMI Amendment No. 1] 



--------------------------------------------------------------------------------



CITIBANK, N.A.,
as a Lender






By: /s/ John Modin    
Name: John Modin
Title: Managing Director


[Signature Page to NMI Amendment No. 1] 

